(explaining that a person is ineligible for unemployment benefits when he
                   or she voluntarily left employment without good cause); Kolnik v. Nev.
                   Emp't Sec. Dep't, 112 Nev. 11, 16, 908 P.2d 726, 729 (1996) (noting that
                   mixed questions of law and fact are entitled to deference and the agency's
                   conclusions will not be disturbed by this court if they are supported by
                   substantial evidence). Although harassment by fellow employees can
                   constitute good cause for voluntarily quitting a job if the claimant
                   informed his employer of the harassment and gave his employer an
                   opportunity to understand the nature of his objection before resigning, see
                   Mercy Hosp. of Pittsburgh v. Unemployment Comp. Bd. of Review,           654
                   A.2d 264, 266 (Pa. Commw. Ct. 1995), unsubstantiated complaints do not
                   constitute good cause for voluntarily quitting a job for unemployment
                   benefits purposes, see In re Jones, 602 N.Y.S.2d 442, 443 (N.Y. App. Div.
                   1993).
                               Here, the appeals referee had to weigh the evidence presented
                   to her, including the parties' testimonies and the documentary evidence
                   submitted, and consider whether appellant had resigned for good cause.
                   She found that appellant "perceived he was being harassed," that he knew
                   he was not in jeopardy of losing his job, and that he did not make an
                   internal complaint with the human resources department so as to
                   reasonably attempt to preserve his employment before resigning. While
                   the administrative record contains evidence of a dispute between
                   appellant and his employer, there is no evidence, aside from appellant's
                   testimony, of harassment or abuse by his fellow employees or employer.
                   As this court will not reweigh the evidence or replace the appeals referee's
                   judgment as between two reasonable but conflicting views,          see NRS
                   233B.135; Nellis Motors v. State, Dep't of Motor Vehicles,   124 Nev. 1263,


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e44
                1269-70, 197 P.3d 1061, 1066 (2008) (explaining that this court will not
                reweigh the evidence, reassess witness credibility, or substitute our
                judgment for that of the appeals officer on questions of fact), and
                substantial evidence supports the appeals referee's determinations,      see
                Wright v. State, Dep't of Motor Vehicles, 121 Nev. 122, 125, 110 P.3d 1066,
                1068 (2005) (recognizing that substantial evidence may be inferred from
                the lack of certain evidence), we conclude that the Board of Review's
                decision to affirm the appeals referee's ruling was not arbitrary or
                capricious. See NRS 233B.135(3)(f); McCracken v. Fancy, 98 Nev. 30, 31,
                639 P.2d 552, 553 (1982). Accordingly, we affirm the district court's denial
                of appellant's petition for judicial review.
                             It is so ORDERED.'


                                       QUIParraguirre


                                             J.                     AAA.
                                                               Cherry



                cc: Hon. Adriana Escobar, District Judge
                     Bradley Smith
                     State of Nevada/DETR
                     Eighth District Court Clerk

                      'We have considered appellant's other arguments and conclude they
                lack merit. See NRS 233B.135(1) (explaining that judicial review is
                confined to the administrative record); Garcia v. Scolari's Food & Drug,
                125 Nev. 48, 52-53, 200 P.3d 514, 517 (2009) (setting forth the district
                court's standard for presenting evidence not part of the administrative
                record).


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A